ON REHEARING.
McCLELLAN, J.
— The solicitor for appellee has kindly brought to our attention, in his application for a rehearing, the fact that in the original opinion the record Avas erroneously taken to present a case Avhere the execution sale, affecting all the property, was had under executions some of Avhich were valid and some invalid. It appears from the record that all of the lands were not *479sold under all of the executions, but that only the execution issuing in the case of Sheats v. Sheats was levied on all the lands described in the bill, and the sale had under that, as well as under the other executions running against C. C. Sheats, and which were levied only on part of the lands described in the bill. Every objection to the validity of the sale under the several executions mentioned in the bill, except with respect to the absence of an itemization of costs on the Sheats v. Cheats execution, to which objection we will later refer, are, at most, mere irregularities, which might have been the basis for a seasonable application to set the sale aside. For instance, a sale of separate parcels of property en masse, under execution, is not void, but seasonably voidable. — Anniston Pipe Works v. Williams, 106 Ala. 333, 18 South. 111, 54 Am. St. Rep. 51. The reason therefor is set out in the case cited, wherein it adopts the expression in section 296 of Freeman on. Executions. The execution in the case of Sheats v. Sheats was issued out of the chancery court of Morgan county. Francis bought at the sale had thereunder. The appellees (complainants) assert that this execution was void, because the costs in the cause, going in to compose the sum directed to be made thereby out of the property of C. O. Sheats, were not itemized thereon as required by Code 1896, § 1883. The itemization attempted to be indorsed on that execution is manifestly insufficient, if, as appellees insist, the cited section is applicable to executions issuing out of the chancery courts of the state.
Section 1883 of the Code of 1896 provides that “at the foot, or on some part of the execution, the cleric must state, in intelligible words and figures, the several items composing the bill of costs, and without such copy of the bill of costs, the execution is illegal, and shall not be levied.” And section 857 of the present Code *480provides that “courts of chancery are authorized to issue such process, mesne and final, as has been used in such courts; and all Avrits for the collection of money, to obtain the possession of land or personal property, in use in the common-laAV courts, are to be adapted to the execution of decrees in the courts of chancery.” The latter section first appears in the Code of 1852, and has come dOAvn unaltered to the Code of 1896; and the former section (1883) first appeared, in its present form and breadth, in the Code of 1886. It is obvious that section 1883, in its letter, has no application to executions issued by registers of chancery courts. It expressly refers to clerks, and throughout our Avritten laAV, statutory or otherAvise, the register is recognized as a distinct official, Avith distinct functions pertaining to a distinct tribunal, from the clerk. Hence the application to chancery executions of the provisions of section 1883 must depend entirely upon the inquiry whether section 857 embraces the provisions of section 1883 within those to be adapted to the enforcement of decrees rendered by chancery courts. In Allen v. Allen, 80 Ala. 156, construing Avhat is the final provision in section 857 of the Code of 1896, it Avas said: “The purpose of this truism, in our opinion, was to assimilate the whole system of executing the judgments of the chancery courts to that prevailing in our circuit courts, as far as practicable (italics supplied), and to allow in each court like writs of execution in like cases.” That expression is, of course, sound. But the opinion is entertained that the very general provision requiring, Avhere practicable, the adaptation of the circuit court system for the execution of judgments rendered therein to the enforcement of decrees in chancery courts, does not import a legislative intent to embrace the, in nature, penal proAdsions of sec*481tion 1883 as within the system assimilated under the provisions of section 857.
Such a statute as section 1883 cannot be extended in application, by implication or by a construction of dubious support in legislative purpose, to conditions not clearly expressed to be Avithin its purview. The declared effect of section 1883 is to invalidate any sale attempted to be made under an execution not bearing the statement of the costs as required thereby. HoAvever fair may be its conduct, and however full may be the price obtained at a sale thereunder, the purchaser takes no title, acquires no right, if the execution does not shoAV a compliance Avith section 1883 as to the indorsed statement — itemization—of the costs. Indeed, a failure to so itemize the costs operates to defeat any sale sought to be effected under the illegal writ, regardless of the insignificance, as compared Avith the bid sum, of the unlaAvfully aggregated sum of separable items of costs. There is no escape from the stated result, because it is thus emphatically written by the Legislture, the right of Avhich to so provide has not been questioned. Working-such consequences as section 1883 does, we must decline to hold those consequences, flowing directly from a violation of section 1883, Avhich speaks alone of the clerk, and not the register, to have been within the legislative intent, AArhen, after up Avar ds of 30 years’ existence of the substance and letter of section 857, without the existence of what is now the (in effect) penalizing clause of section 1883, the laAvmakers repromulgated the elder statute, but left it silent as requiring the adaptation of so serious and fatal (in the event) requirement as section 1883 carries. The assimilation of the circuit court system to the execution of decrees may be, and was for many decades, and is thoroughly accomplished, to the *482advantage of the latter tribunal, without the inclusion of section 1883 as within the assimilated system. The motive for the requirement made by section 1883 has been strongly stated here in cases arising on executions issued out of' courts of law, but the justness of this motive and reason cannot supply, in this instance, the absence of a more clear legislative intent to lay the duty and penalty of section 1883 upon writs emanating from our chancery courts.
Accordingly, on the case made by this bill, Francis became the purchaser at the execution sale of all the right, title, or interest of O. C. Sheats in the lands described in the bill; and hence, under the principles declared in the original opinion, the heirs at law of Sheats (complainants) cannot redeem from Francis until by seasonable and appropriate action, heretofore indicated, the sale in question is set aside.
The application for rehearing is therefore denied.
Tyson, C. J., and Haralson, Simpson, Anderson, and Denson, JJ., concur.